ORDER

PER CURIAM.
AND NOW, this 23rd day of June, 1997, the Petition for Allowance of Appeal is hereby GRANTED, BUT LIMITED to the following issues:
whether the Commonwealth Court erred in characterizing the School District’s tax as a “transaction” tax; and
whether the Commonwealth Court’s decision undermines the intent of the Pennsylvania Legislature, expressed in the Local Tax Reform Act, to prohibit political subdivisions from enacting business privilege or mercantile taxes measured by gross receipts.